Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Claim
Claim 3, line 1 (first line of the claim)  delete “a plurality of glass particulates” and replace with –“ the plurality of glass particulates” --;
The above change was made to correct an obvious typographical error in the claim.
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference  Cheshire (US 5503928) teaches making a  composite article, collimating monofilament into a first spaced array of ceramic monofilament strands, tensioning the first spaced array of ceramic monofilament strands (Column 1, line 12, Column 9, line 15-17,Column 3, line 32, yarn feed path; Column 5, lines 18-22, see Figure 1); second spaced array of fiber yarn tows impregnated with a plurality of glass particulates (Figure 1 shows a feed path supplying an additional yarn (41) in addition to yarn (8) prior to the mandrel; Column 5, line 50-51, Column 9 , line 8-17, Column 10, line 1-4); a mandrel disposed at an end of the monofilament feed track, the mandrel adapted to wind together individual tows of the first spaced array of glass-impregnated fiber yarn tows and array of ceramic monofilament strands (Column 3, line 22, mandrel (1); see Figure 1); a plurality of monofilament spools having a corresponding plurality of ceramic monofilament strands (Figure 1 shows spools (11), (12), and (42) corresponding to yam (8) and additional suitable material such as silicon carbide); While Cheshire teaches heating the wound mass at the completion of the winding step (Column 7, lines 17-18, heating the wound mass at the completion of the winding step) but did not explicitly disclose that consolidating the softened glass particulates, the fiber yarn tows, and the monofilament strands into a dual-fiber ceramic matrix composite (CMC) material deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure (US  4115498 ) (US 5120380).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743